t c memo united_states tax_court danny holloway and patti bain holloway petitioners v commissioner of internal revenue respondent docket no filed date danny and patti bain holloway pro sese elke b esbjornson for respondent memorandum opinion holmes judge everyone agrees that danny and patti holloway are entitled to a credit on their income_tax for an investment in closed loop biomass projects the question is whether that credit should be the dollar_figure they claim or only a much smaller amount less than dollar_figure that the commissioner is willing to allow them after taking into consideration the alternative_minimum_tax background the holloways’ claim to a tax_credit is an indirect one in danny holloway owned percent of holloway inc an s_corporation holloway inc was in turn a member of a limited_liability_company named mopass v in mopass reported a sec_29 tax_credit of dollar_figure on the schedule_k-1 that it sent to holloway inc holloway inc then reported the credit as an enhanced_oil_recovery_credit under sec_43 on the schedule_k-1 that it sent to danny holloway the holloways timely filed their joint tax_return and claimed not only the full dollar_figure credit under sec_29 or sec_43 from mopass via holloway inc but also an adoption credit under sec_23 the irs first sent the holloways a math error notice claiming the holloways miscalculated the amount of their sec_29 or sec_43 credit unlike a notice_of_deficiency a math error all section references are to the internal_revenue_code in effect for the tax_year the code’s sec on tax_credits and the alternative_minimum_tax are among the most often revised and the credit for producing fuel from a nonconventional source was moved from sec_29 to sec_45k by the energy policy act of publaw_109_58 sec a 119_stat_594 effective date the enhanced_oil_recovery_credit is allowed in as today by sec_43 neither party explained how mopass’s sec_29 credit metamorphosed into a sec_43 credit by the time it reached the holloways but as we explain below the amount of the allowable credit is the same regardless of the section it’s claimed under the commissioner sends a math error notice when he finds continued notice is not directly appealable to the tax_court however a taxpayer may request an abatement of the increased liability within days which the commissioner must grant if the commissioner still thinks he was right he must send a notice_of_deficiency to the taxpayer the normal rules for petitioning this court for redetermination of that deficiency then kick in see sec_6213 instead of demanding an abatement and waiting for a notice_of_deficiency the holloways posted a cash bond and then submitted a written protest requesting a review of the math error notice while reviewing the protest the commissioner looked into the holloways’ adoption credit discovering that the holloways were claiming the credit for danny holloway’s expenses in adopting his stepchildren--a use specifically disallowed by sec_23 c --the commissioner sent the holloways a notice continued there was a mathematical_or_clerical_error on a tax_return see sec_6213 g the code’s definition of what counts as a math error includes errors in calculating statutory limits on the kind of credits that the holloways claimed see sec_6213 if a taxpayer disagrees with the commissioner’s proposed tax_liability but wants to prevent interest from accruing he may remit all or a portion of the proposed liability plus interest due as a deposit in the nature of a cash bond rather than a payment revproc_84_58 1984_2_cb_501 such a deposit doesn’t earn interest isn’t subject_to a claim for credit or refund as an overpayment and must be returned to the taxpayer on request at any time before assessment id sec_4 c b pincite of deficiency disallowing that credit the holloways consented to an assessment of the math error change and their deposit was used to pay it days after the commissioner sent them the notice_of_deficiency see revproc_84_58 sec_4 1984_2_cb_501 the holloways responded by timely filing a petition for redetermination of their tax the parties stipulated nearly all the facts in the case but there was a brief trial in dallas though the holloways were residents of oklahoma when they filed their petition after the trial the holloways conceded that they were not entitled to the adoption credit discussion the commissioner initially challenged this court’s jurisdiction because the only issue remaining for us to decide is the amount of the holloways’ credit under sec_29 or sec_43 which he had adjusted with a math error notice instead of a notice_of_deficiency but as he now recognizes once the holloways properly petitioned the tax_court to redetermine the asserted deficiency the tax_court acquired jurisdiction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question 592_f2d_1069 9th cir see sec_6512 we therefore agree with the parties that we have jurisdiction the heart of this case involves the effect of the alternative_minimum_tax on the holloways’ tax_credit and because the record is unclear on whether the holloways are claiming a credit under sec_29 or sec_43 we’ll look at both we begin with a brief summary of the alternative_minimum_tax and its relation to either kind of credit as we explained in 108_tc_11 the purpose of the alternative_minimum_tax was to make sure that taxpayers pay some tax regardless of the tax breaks--like the ones in sec_29 and 43--generally available elsewhere in the code the alternative_minimum_tax works by eliminating favorable treatment for some of these breaks the starting point in this complicated scheme is calculating a taxpayer’s alternative_minimum_tax income alternative_minimum_tax income begins with regular income_tax income but adjusts it usually upward by recalculating or eliminating certain losses exclusions and deductions listed in sections sec_55 the next step is to calculate the tentative_minimum_tax this is done by taking the alternative_minimum_tax income and subtracting a defined exemption_amount then multiplying the resulting figure by the alternative_minimum_tax rate and the exemption_amount begins to phase out once the alternative_minimum_tax income reaches a certain threshold_amount sec_55 subtracting available foreign tax_credits sec_55 once the tentative_minimum_tax is calculated the third step is to determine the adjusted regular tax6 for purposes of the alternative_minimum_tax the adjusted regular_tax is a taxpayer’s regular_tax increased by any nonrefundable_credits taken other than foreign tax_credits or personal nonrefundable_credits sec_55 this adjusted regular_tax is then compared to the tentative_minimum_tax if the tentative_minimum_tax is larger any excess over the adjusted regular_tax is due as an additional tax for that year sec_55 if the tentative_minimum_tax is less no additional tax is owed but available business credits are limited to the excess of the adjusted regular_tax over the tentative_minimum_tax with the ability to carry any remaining credits back one year and forward up to twenty years sec_39 to summarize start with a taxpayer’s regular income_tax income adjust it by recalculating or eliminating certain losses exclusions or deductions reduce it by an exemption_amount we will refer to the regular_tax defined in sec_55 as adjusted regular_tax to distinguish this term from the regular_tax defined in sec_26 see sec_38 the actual limitation calculation is much more complex but for our purposes this simplified explanation will do multiply that amount by the alternative_minimum_tax rate subtract available foreign tax_credits result a taxpayer’s tentative_minimum_tax then calculate the regular_tax_liability add back in nonrefundable_credits other than foreign tax_credits and personal nonrefundable_credits compare the resulting adjusted regular income_tax to the tentative_minimum_tax if the tentative_minimum_tax is greater than the adjusted regular income_tax then add the difference to the amount of tax due for the year if the adjusted regular income_tax is greater than the tentative_minimum_tax then limit the amount of business tax_credits to the difference and allow any leftover credit to be carried back one year or forward to later years as if this weren’t complicated enough there is also something called the minimum_tax_credit which despite its name is not a credit against a taxpayer’s alternative_minimum_tax but against his regular income_tax the minimum_tax_credit is essentially the unused portion of certain deductions such as depreciation as calculated under the alternative_minimum_tax plus certain other unused credits as defined in the code see sec_53 d like the business tax_credits above the minimum_tax_credit can be used only to the extent that the adjusted regular income_tax is greater than the tentative_minimum_tax sec_53 any unused portion of the minimum_tax_credit is carried forward to future tax years until it is used up see sec_53 the minimum_tax_credit and the alternative_minimum_tax limitation on business credits are both applicable to this case because depending on which credit the holloways are claiming one or the other will apply the sec_29 credit now the sec_45k credit was one of the additional credits included in the minimum_tax_credit in sec_53 if the holloways’ credit were a sec_29 credit any part of it greater than the excess of their adjusted regular income_tax over their tentative_minimum_tax would become part of their minimum_tax_credit id if their credit were a sec_43 credit it would be the alternative minimum tax’s limits on business credits as described above that would apply and limit it but whether their credit fed into the minimum_tax_credit or the general business_tax_credit part of the whole alternative_minimum_tax scheme the holloways would first have to calculate their tentative_minimum_tax and adjusted regular income_tax for the tax_year to determine how much credit is available to them it was their failure to do this that caused the commissioner’s computers to spit out a math error notice--and the holloways do not contest the commissioner’s arithmetic they concede that without a special rule that reduces their tentative_minimum_tax the commissioner is correct and they are limited in the amount of credit they can take however they point to three sections of the code which they believe apply to their situation sec_26 sec_38 and sec_55 any one of these three sections would if applicable allow them the full use of their credit in sec_26 this section works by setting the tentative_minimum_tax as zero in the case of certain credits this allows the favored credits to offset both regular and alternative_minimum_tax liability for certain years including but the section applies only to credits allowed by this subpart this subpart refers to subpart a of subtitle a chapter subchapter_a part iv which lists various credits but it does not include either sec_29 or sec_43 credits recognizing this the holloways argue that the phrase allowed by this subpart doesn’t mean just the credits specifically listed in that subpart but includes as well other credits that like the listed credits are also personal and nonrefundable they then argue that their credit became a nonrefundable personal credit when it passed to them through holloway inc but simply calling a credit a nonrefundable personal credit by analogy doesn’t make it allowable under subtitle a chapter subchapter_a part iv subpart a--the only subpart to which sec_26 applies sec_38 like sec_26 this section works by setting the tentative_minimum_tax as zero in the case of certain credits essentially allowing them to be used to reduce the alternative_minimum_tax unfortunately for the holloways this section wasn’t added to the code in its present form until and applies only to tax years ending after date even if it were effective for the tax_year it applies to only certain tax_credits and neither the sec_29 nor credit is among them sec_38 sec_55 this section eliminates alternative_minimum_tax liability for corporations with gross_receipts under dollar_figure million but it applies only to corporations subject_to taxation holloway inc is an s_corporation and so doesn’t pay taxes itself its taxable_income is also generally calculated as if it were an individual not a regular_corporation sec_1363 and b this special rule just doesn’t apply to it we therefore hold that the commissioner was correct in allowing the holloways to take only a portion of their credit and so decision will be entered for respondent american_jobs_creation_act_of_2004 publaw_108_357 sec a c 118_stat_1418
